—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Barron, J.), dated October 20, 1999, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
*355The plaintiff was participating in a step-aerobics class at the defendant’s fitness center when another participant in the class accidentally collided with her, causing her to fall and sustain injuries. By her voluntary participation in the class, the plaintiff consented to those commonly appreciated risks which were inherent in the activity and flowed from such participation (see generally, Morgan v State of New York, 90 NY2d 471). Thus, the defendant was entitled to summary judgment (see, Gilman v Molly Fox Studios, 225 AD2d 404). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.